—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an underinsured motorist claim, the appeal is from an order of the Supreme Court, Queens County (Kassoff, J.), dated May 30, 2000, which, after a hearing, granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the petition and permanently stayed arbitration (see, Matter of Allstate Ins. Co. v Palermo, 226 AD2d 457; Matter of State Farm Auto. Ins. Co. v Blanco, 208 AD2d 933; Matter of State Farm Mut. Ins. Co. v Del Pizzo, 185 AD2d 352; Matter of Aetna Cas. & Sur. Co. v Crown, 181 AD2d 883). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.